BMO Capital Markets 2010 Utilities and Pipelines Day November 30, 2010 -Forward Looking Information -Company Overview -Focus on natural gas infrastructure -Principally regulated asset base -Organic growth projects provide low-risk growth trajectory -Map of Operations -Company Facts -Transportation & Storage -Trunkline South Texas Project -FGT Phase VIII Expansion -FGT Phase VIII Expansion Timeline -FGT Pascagoula Lateral -Gathering & Processing -Map of Operations -2010 Equity Volumes -Contract Mix -2011/2012 Growth Opportunities -Growth Opportunities in Shale -Gathering & Processing Assumptions -Distribution -Corporate & Other -Summary
